Citation Nr: 0514613	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of a 
right great toe contusion.

5.  Entitlement to service connection for bilateral sebaceous 
cysts of the peri-auricular region.

6.  Entitlement to service connection for loss of vision.

7.  The propriety of the initial noncompensable rating 
assigned for residuals of a right wrist fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1982 to October 
1991.

This appeal arises from a February 1998 rating action that 
granted service connection for residuals of a right wrist 
fracture and assigned an initial noncompensable rating.  
Inasmuch as a higher rating is available for the wrist, and 
the veteran is presumed to seek the maximum available benefit 
for that disorder, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).

This appeal also arises from a November 1998 rating action 
that denied service connection for sinusitis, asthma, a left 
knee disorder, residuals of a right great toe contusion, 
bilateral sebaceous cysts of the peri-auricular region, and 
loss of vision.  In March 1999, the veteran testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  This case was previously before 
the Board in December 2000 and September 2003 and remanded 
for additional development and adjudication.

In 2005, the veteran submitted additional evidence without a 
signed waiver of initial consideration by the agency of 
original jurisdiction(AOJ).  The evidence received consists 
of additional medical records of recent treatment of the 
veteran's right upper extremity.  The additional evidence 
received is without any relevant or material bearing on the 
outcome of the service connection claims currently on appeal.  
Therefore, there is no need to remand those issues to the RO 
for initial consideration of the recently received evidence.

The issue of an increased rating for the right wrist is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that 
sinusitis began in military service or is otherwise related 
thereto.  Allergic rhinitis, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.

3.  The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that asthma 
began in military service or is otherwise related thereto.

4.  The veteran's left knee problems in service were acute 
and transitory and a continuing disability was not then 
present.  He has not presented competent medical evidence of 
a current left knee disorder.  

5.  The veteran's right great toe contusion was acute and 
transitory and a continuing disability was not then present.  
Hallux valgus of the right great toe, first diagnosed many 
years after service, is not of service origin or related to 
any incident of service.

6.  There is no medical evidence that the veteran currently 
has periauricular cysts.

7.  The evidence shows that the veteran's decreased visual 
acuity is due to myopia.  As a refractive error, the change 
in vision is not a disease or injury for which compensation 
benefits are paid.


CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A right great toe disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  A chronic disorder manifested by periauricular sebaceous 
cysts was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  An acquired eye disorder manifested by vision loss and a 
refractive error of the eyes were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In November 1998, the RO denied service connection for 
sinusitis, asthma, a left knee disability, residuals of a 
right great toe contusion bilateral sebaceous cysts of the 
peri-auricular region, and vision loss.  The veteran 
disagreed with the rating decision and perfected an appeal.  
These events occurred prior to the effective date of VCAA.  
Thereafter, in a letter dated in March 2004, the RO informed 
the veteran of the requirements of VCAA.  In the December 
2004 supplemental statement of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.  Under the circumstances, the Board finds that there 
has been substantial compliance with Pelegrini II in that the 
veteran has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Under 38 C.F.R. § 3.303(c) (2004) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.


Sinusitis

Service medical records show that in March 1984 the veteran 
was treated for complaints of general malaise and sore throat 
secondary to strep throat.  Examination revealed right 
frontal sinus tenderness, but was otherwise within normal 
limits.  The remaining records show periodic treatment for 
symptoms associated with upper respiratory infections.  On 
these occasions the sinuses were tender, red and swollen.  
However, a diagnosis of sinusitis was not given.  No 
pertinent complaints or findings were recorded on a 1990 
examination conducted prior to the veteran's separation from 
service.  

Post service medical records cover the period from 1997 to 
2004 and show that in April 1997 the veteran was treated for 
complaints of nasal congestion, which he attributed to a 
history of sinusitis.  

On VA examination in November 1997, the veteran complained of 
a history of allergic rhinosinusitis since 1979, for which he 
received treatment with nasal decongestants and antibiotics.  
He reported that the attacks were induced by chalk dust and 
mild-to moderate efforts in his work as physical education 
teacher.  The veteran's current complaints were of severe 
headaches and fullness of the ears.  Examination was normal 
with no obstruction or apparent interference with breathing 
through the nose.  The pharynx showed hypertrophic tonsils 
and the nasal turbinates were very prominent.  There was no 
tenderness, purulent discharge, or crusting.  The examiner 
referred to paranasal sinus X-rays in August 1997, which were 
normal.  X-rays the following month showed prominent 
turbinates.  A November 1997 CT (computerized tomography) 
scan of the sinuses showed bilateral maxillary sinuses small 
retention cysts, bilateral chronic bullosa, 2-mm right side 
nasal septal deviation, and patent ostiomeatal complexes 
bilaterally.  The diagnosis was allergic rhinitis.  

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his claimed 
disability.  He testified as to the facts surrounding the 
development of his sinusitis as well as his subsequent 
treatment.  The veteran also testified as to his current 
condition.

On VA examination in April 2004, the veteran complained of 
occasional interference with breathing through nose.  His 
only symptom was watery discharge.  There was no dyspnea or 
exertion at rest.  Examination revealed mild nasal 
obstruction secondary to engorgement of the turbinates.  X-
rays of the sinuses showed questionable inflammatory changes 
of the interior wall of the right maxillary antra however no 
air fluid level or bone destruction was seen.  The diagnosis 
was allergic rhinitis.  The examiner noted that he could not 
render a medical opinion regarding sinusitis since the 
examination clearly revealed rhinitis and normal sinus x-
rays.  

In a subsequent addendum, dated in September 2004, the 
examiner again concluded that the veteran had a clear case of 
allergic rhinitis, with no sinus pathology.  He noted that he 
could not be specific regarding the etiology of the allergic 
rhinitis since multiple allergens could cause the condition.  
He explained that allergic responses are generated by the 
body's defense system when in contact with an allergen, and 
in most cases there were multiple allergens (dust, pollen, 
changes in humidity and temperature in the environment, 
chemicals, perfumes, and food additives) provoking a 
reaction.  

Analysis

The veteran's service medical records show no history, 
diagnosis or treatment of respiratory symptoms other than 
complaints associated with upper respiratory infections or 
strep throat.  Prior to separation in 1990, his lungs and 
chest were normal.  As such, the veteran's service medical 
records do not affirmatively establish that sinusitis had its 
onset during military service.  

The primary impediment to a grant of service connection for 
sinusitis is the absence of medical evidence of a diagnosis.  
Post-service medical records show the earliest clinical 
reference to sinusitis is in April 1997.  However this entry 
appears to only describe a history of sinus treatment, with 
no clinical findings and the examining physician did not 
relate the symptoms to military service or any incident 
therein.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  The Board notes that the remaining medical 
evidence of record, specifically VA examinations in 1997 and 
2004, show diagnoses of allergic rhinitis.  However neither 
examining physician related the allergic rhinitis to military 
service or any incident therein.  

The only other evidence that attempts to establish incurrence 
of the veteran's claimed disability is his testimony.  While 
the Board has no reason to doubt his credibility, the veteran 
is not competent to enter conclusions, which require medical 
opinions as to causation or, as in this case, the onset of a 
disease.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the veteran's actual service medical records are more 
probative than his own statements as to the incurrence of 
sinusitis during service.  Simply put, there is no evidence 
beyond the veteran's own statements that he developed 
sinusitis during service, and records which would be expected 
to corroborate his account, service medical records, do not 
do so.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis.

In the absence of competent medical evidence of sinusitis, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Asthma

The veteran's service medical records show no complaints or 
treatment of symptoms suggestive of asthma.  No pertinent 
complaints or findings were recorded on examination conducted 
in 1990, prior to separation from service.  

Post service medical records cover the period from 1997 to 
2004 and show that in 1997 the veteran gave a history of 
bronchial asthma.  A chest x-ray in June 1997 showed no acute 
cardiopulmonary process.  

VA outpatient treatment records dated in October 1997 reflect 
that the veteran was seen for bronchial asthma, considered to 
be controlled.

On VA examination in November 1997, the veteran gave a 
history of bronchial asthma of four years duration.  He 
complained of shortness of breath associated with sense of 
tightness of chest and labored breathing during these 
episodes, which generally occur once or twice a year.  He has 
treated the symptoms with bronchodilators and nasal 
decongestants.  On examination there was no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, cyanosis or clubbing.  Chest expansions were 
normal and lungs were clear.  There was no restrictive 
disease.  Pulmonary function tests were normal.  The 
diagnosis was bronchial asthma by history.  

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his claimed 
disability.  Specifically, he testified that he first 
experienced chest congestion in service but that asthma was 
not diagnosed and he did not receive treatment for asthma 
during service.  He attributed his symptoms to the exposure 
to chemical products during service.  The veteran also 
testified as to his current condition.

During VA respiratory examination in April 2004 the examiner 
reviewed the claims file noting that service medical records 
were silent for a diagnosis or treatment of asthma.  The 
veteran gave a history of asthma since 1993, two years post 
service, with treatment for it since 1997.  However, he had 
not taken any medication over the last 3-4 years.  There were 
no complaints of headaches, nasal congestion or yellowish 
nasal secretions.  There was no history of cor pulmonal, RVH 
(right ventricular hypertrophy) or pulmonary hypertension.  
The lungs and chest were normal.  Chest X-rays were negative.  
The examiner concluded that it was not at least as likely as 
not that asthma was the result of injury or disease incurred 
or aggravated by service.  

Analysis

A thorough review of the claims file reveals service medical 
records are silent for symptoms suggestive of asthma.  
Furthermore, the first diagnosis of asthma occurred in 1997, 
several years after separation from service.  In fact there 
is no medical evidence whatsoever linking his asthma, first 
diagnosed in 1997, to his military service years earlier.  
The VA examiner in 2004 specifically concluded that the 
veteran's military service did not play a role in the 
development of his current asthma.  

Indeed, there is nothing in the claims file, other than the 
veteran's own testimony and contentions, which would tend to 
establish that his current asthma is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as he is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of his 
asthma.  As it is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and subsequent development of asthma.  As the 
veteran's current disorder has not been medically associated 
with military service, there is no foundation upon which to 
allow the claim.  

In reviewing the foregoing, the Board is cognizant of the 
"benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left knee disorder

Service medical records show that in August 1985 the veteran 
was treated for complaints of left knee pain.  There was no 
evidence of trauma.  On examination the left knee was red, 
swollen, could not bear weight or perform range of motion.  
X-rays were negative for significantly abnormality.  The 
diagnosis was early cellulitis probably secondary to insect 
bites.  Thereafter, the veteran was treated for continued 
left leg complaints diagnosed as suspected bursitis of 
unknown etiology.  It was noted that he had a history of 
swelling and cellulitis in both knees.  In November 1986, the 
veteran complained of left leg injury after stepping in hole 
while running.  For the following month, he was to have no 
physical therapy involving the lower extremities.  The 
assessment was left post tibial periostosis.  He received a 
physical profile in May 1987 for the MCL (medial collateral 
ligament) strain of the left knee.  On examination in 1990, 
prior to separation, there were no pertinent complaints or 
findings and clinical evaluation of the lower extremities was 
normal.  

Post service medical records cover the period from 1997 to 
2004, and include a November 1997 VA examination report.  At 
that time the veteran gave a history of trauma to the knee 
while playing softball.  Currently his complaints were of 
pain below the left patellar with radiation to the leg bone.  
He has received no recent treatment for the left knee.  On 
examination range of motion was 0 to 140 degrees without 
pain.  He had normal muscle strength and negative patellar-
grinding test on the left knee.  X-rays showed normal 
findings.  The clinical impression was negative left knee 
musculoskeletal joint examination.

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his claimed 
disability.  He testified as to the facts surrounding the 
development of his left knee injury as well as his subsequent 
treatment.  The veteran also testified as to his current 
condition.

During VA examination in March 2004, the veteran again gave a 
history of left knee injury in service, with no treatment 
since that time.  On examination there were no constitutional 
symptoms for inflammatory arthritis.  Range of motion of the 
left knee 0 to 140 degrees.  Gait was normal.  The diagnosis 
was negative left knee musculoskeletal joint examination.  An 
April 2004 X-ray film of the left knee was normal.

Analysis

Service medical records fail to reveal any significant injury 
to the left knee, other than the injury in 1986.  The veteran 
was not diagnosed as having any chronic disability.  The 
injury was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service, including at separation.  

Although during service the veteran was treated for left knee 
problems, diagnosed as cellulitis and bursitis, there is no 
evidence of current chronic disease process.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Post-service 
medical records contain no current diagnosis of a chronic 
left knee disorder, nor is there any competent opinion to 
indicate that the veteran had continuing symptomatology as a 
result of the left knee problems during service.  As such, 
the veteran's service medical records do not affirmatively 
establish that chronic disability manifested by left knee 
pain had its onset during military service.  

The primary impediment to a grant of service connection for a 
left knee disorder is the absence of medical evidence of a 
diagnosis.  Post service there is no medical evidence showing 
a current diagnosis of a chronic left knee disorder.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and in-
service disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992)

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that an in-service injury caused a 
current left knee disability.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter  requiring knowledge of 
medical principles, such as causation or diagnosis).  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.

In the absence of competent medical evidence of a left knee 
disorder, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Right great toe contusion

Service medical records reflect no complaints, evaluation or 
treatment of the right great toe.  

Post service medical records cover the period from 1997 to 
2004 and include a November 1997 VA examination.  The veteran 
gave a history of contusion to the right great toe as a 
result of tripping over stone while playing softball in the 
mid 1980s.  X-rays revealed negative findings.  Currently he 
complained of pain and swelling after prolonged walking and 
cold weather.  The diagnosis was contusion of the right great 
toe. 

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his claimed 
disability.  He testified as to the facts surrounding the 
development of his right great toe injury as well as his 
subsequent treatment.  The veteran also testified as to his 
current condition.

During VA examination in March 2004, the veteran complained 
of constant severe pain on the dorsum of the right great toe 
associated with redness and swelling.  He has received no 
treatment for the right great toe since service.  There were 
no episodes of dislocation or recurrent subluxation of the 
right great toe.  There were no constitutional symptoms of 
inflammatory arthritis.  Examination revealed bilateral great 
toe bunion with a 20-degree valgus angulation, confirmed by 
X-ray.  There were no other abnormalities.  The diagnosis was 
bilateral hallux valgus deformities.  The examiner commented 
that service medical records were silent for right great toe 
problems.

Analysis

Service medical records fail to reveal any injury or disease 
involving the right great toe.  The earliest notation in the 
medical records of a right great toe disability is in 1997.  
At that time, bilateral hallux was diagnosed.  This date is 
several years after his separation from active service and 
leaves a significant gap between service and the initial 
confirmation of any disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  That 
is, there is no competent evidence of continuing or chronic 
right great toe disability in the years following service.  
Moreover, no medical expert of record has suggested that the 
veteran's current hallux valgus first began during military 
service.  The examiners simply diagnosed hallux valgus and 
did not specifically attribute the impairment to military 
service.  No additional post-service medical records that 
discuss the etiology of the veteran's right great toe 
disability have been obtained and associated with the claims 
folder.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that an in-service injury caused a 
right great toe disability.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for right great toe disability and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).


Bilateral sebaceous cysts of the peri-auricular region.

Service medical records show that in February 1984, the 
veteran was evaluated for a preauricular dimple, which the 
examiner noted was congenital and present in family members.  
In January 1986, he was treated for complaints of pain in 
front of both ears.  The examination was positive for 
bilateral preauricular pits with swelling on the right.  The 
examiner was unable to palpate a definite cyst.  Thereafter 
the veteran was treated for continued pain, swelling and 
drainage from bilateral preauricular pits.  The diagnosis was 
bilateral preauricular fistulas with secondary infection.  
The veteran underwent surgical excision.  There are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service, including at separation.  

Post service medical records cover the period from 1997 to 
2004 and include a VA examination in November 1997.  The 
veteran gave a history surgical excision of periauricular 
sebaceous cysts next to both earlobes.  Examination of the 
ears revealed no abnormal findings.  The diagnosis was status 
post sebaceous cysts of peri-auricular region bilateral.  On 
VA skin examination in December 1997, the veteran complained 
of generalized itching since his return from the Persian 
Gulf.  Examination revealed erythematous papules and 
hyperpigmented papules on the abdomen and forearms.  The 
diagnosis was neurodermatitis and folliculitis.  

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his claimed 
disability.  He testified as to the facts surrounding the 
development of his periauricular cysts as well as his 
subsequent treatment.  He also testified as to his current 
condition.

During VA skin examination in March 2004, the veteran gave a 
history of sebaceous cysts, which were surgically removed in 
service and of an itchy rash since 1994.  He has received no 
current treatment for the sebaceous cysts since service 
discharge.  His current complaints were of itching on the 
skin of the forearms and ears.  Examination revealed 
excoriation lichenfield papules on the forearms and 1-
centimeter scars on the right and left preauricular areas.  
There was no evidence of recurrent cysts.  The diagnoses were 
status post sebaceous cysts preauricular areas bilaterally 
and neurodermatitis.  In a subsequent addendum to the report, 
the examiner opined that although sebaceous cysts tended be 
associated with cystic acne, the veteran's were of unknown 
etiology.  He concluded that the neurodermatitis was 
psychogenic in its etiology.

Analysis

While the veteran was treated for periauricular sebaceous 
cysts in-service, there is no evidence of current chronic 
disease process.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Post -service medical records contain no current 
diagnosis of a chronic disorder manifested by periauricular 
sebaceous cysts, nor is there any competent opinion to 
indicate that the veteran had continuing symptomatology as a 
result of the periauricular cysts during service.  As such, 
the veteran's service medical records do not affirmatively 
establish that chronic disability manifested by periauricular 
cysts had its onset during military service.  

The primary impediment to a grant of service connection for 
periauricular cysts is the absence of medical evidence of a 
diagnosis.  There are no post-service treatment records 
regarding a chronic skin disorder other than reports compiled 
in the 1990s reflecting complaints of an itchy rash, 
variously attributed to non-service connected folliculitis 
and neurodermatitis (not the subject of this appeal).  VA 
examiners have not provided a current diagnosis of 
periauricular sebaceous cysts.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  see Degmetich v. Brown, 104 F.3d 1328 (1997).  
Here the medical evidence of record is negative for 
periauricular cysts and the veteran's history alone cannot 
satisfy the criteria for a current disability.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and in-
service disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). 

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his periauricular sebaceous cysts do not constitute competent 
medical evidence in support of his claim and thus carry no 
probative weight on the critical question in this matter of 
medical causation.  The Board notes that the overwhelming 
medical evidence of record indicates that the veteran does 
not currently have a chronic disorder manifested by 
periauricular cysts.  As such there is no disability to 
service connect.

In the absence of competent medical evidence of periauricular 
sebaceous cysts, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Loss of vision

Service medical records show that at the time of the 
veteran's entrance onto active duty in 1981, distant visual 
acuity was 20/20 in both eyes.  The remaining records show 
that he was seen intermittently for decreased visual acuity 
diagnosed as myopia.  In November 1990, prior to service 
discharge, the veteran's visual acuity was 20/70 in the right 
eye and 20/100 in the left.  The veteran's corrected visual 
acuity was not given.  

The veteran presented testimony at a RO hearing in March 1999 
about the onset of and the severity of his loss of vision as 
well as his subsequent treatment.  The veteran also testified 
as to his current condition.

Post service medical records cover the period from 1997 to 
2004 and include a VA eye examination in April 2004.  The 
veteran reported blurred vision and frequent ocular tearing.  
On examination visual acuity in the right eye was 20/200 
corrected to 20/25 and 20/200 in the left eye, corrected to 
20/20.  The diagnosis was refractive error - myopia. 


Analysis

While the evidence establishes the veteran has myopia, 
service connection is not warranted.  Myopia is a form of 
refractive error.  See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part VI, para. 11.07(b) (August 26, 1996) (hereinafter 
"M21-1").  Refractive error of the eye is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. 
§ 3.303(c) (2004).  

According to M21-1, defects of form or structure of the eye 
of congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation.  Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Adjudication Procedure Manual M21-1, Part 
VI, 11.07(b).  Also, there is for consideration the effects 
of superimposed disease or injury in determining whether a 
pre-existing entity was aggravated.  VAOPGCPREC 82-90, 
(O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injury to the eyes.  It is true, as 
the veteran maintains, that his visual acuity decreased 
during his military service.  However, as refractive error of 
the eye may not be considered a disease or injury according 
to VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, there can be no valid claim. 

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his vision loss do not constitute competent medical evidence 
in support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently have an 
eye disorder manifested by vision loss.  As such there is no 
disability to service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for vision loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for residuals of a right 
great toe contusion is denied.

Entitlement to service connection for bilateral sebaceous 
cysts of the peri-auricular region is denied.

Entitlement to service connection for loss of vision is 
denied.  


REMAND

With regard to the veteran's right wrist disability, in 
February 2005, he submitted additional evidence without a 
signed waiver of initial consideration by the agency of 
original jurisdiction (AOJ).  The evidence received consists 
of medical records from his treating physician reflecting 
treatment for his right upper extremity.  A Supplemental 
Statement of the Case has not been prepared with respect to 
the additional evidence received, and RO consideration has 
not been undertaken.  Moreover, these records are in Spanish 
and an English translation has not been provided.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should readjudicate the right 
wrist claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case was 
issued.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


